of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-101569-09 the honorable richard lugar united_states senate washington dc attention ----------------------- dear senator lugar uil i am responding to your letter dated date on behalf of your constituent - ----------------------- --------------asked why his application_for exemption from social_security and medicare taxes was not granted as explained below the authority to grant the exemption lies with the social_security administration however we are happy to provide general information on the exemption social_security_taxes consist of taxes under the self-employment contributions act seca taxes applicable to self-employed individuals and taxes under the federal_insurance_contributions_act fica_taxes applicable to employers and employees we do not know if ------------- is self-employed or is an employee as explained below the application_for exemption is the same in either case the law provides an exemption from seca taxes for certain individuals who are self- employed sec_1402 of the internal_revenue_code this exemption applies to a member of a recognized religious sect or subdivision who follows the established tenets or teachings of the sect by reason of which the individual conscientiously opposes accepting the benefits of private or public insurance which makes payments in the event of death disability old-age or retirement the law imposes several requirements for this exemption the individual must attest to membership in and adherence to the tenets of a sect or subdivision with established tenets or teachings by reason of which he conscientiously opposes accepting the benefits of private or public insurance which makes payments in the event of death disability old age or retirement and the individual must also waive all social_security_benefits the sect or division must certify that it has been in existence continuously since date provides for its dependent members at a reasonable standard of living and holds established tenets according to which it is opposed to public or private insurance an individual may apply for this exemption on form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits the filing of the application does not constitute an exemption from the payment of seca_tax an individual who files an application is exempt from payment of seca_tax only if the commissioner of social_security approves the application the commissioner will grant the application if he finds the religious sect has the established tenets or teachings referred to above the sect has for a period of time made provisions for its dependent members the sect or subdivision has been in existence at all times since december and in addition to the exemption from seca taxes the law provides a fica tax exemption for employers and employees of the same religious sect or subdivision sec_3127 of the code the requirements for this exemption are the same as the exemption for seca_tax as described above except that the both the employer and the employee must file form_4029 the social_security administration evaluates applications for exemption from social_security and medicare taxes we do not participate in the evaluation of these applications you may wish to contact the social_security administration for information on this specific application i hope this information is helpful as requested i am replying in duplicate and returning your enclosure if you have any questions please contact me at ----- ------------- or ----- -----------------at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures
